DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/749,577 filed on 1/22/2020 is presented for examination by the examiner. Claims 1-21 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority as a CON of Non Provisional Application 16/440,690 filed on 6/13/2019 now Patent 10,623,520 B1.

Drawings
The applicant's drawings filed on 1/22/2020 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statements dated 1/22/2020 and 8/24/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 8 which is method claim, the examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0104] in the instant specification. Therefore, the method of claims 8-14 is statutory under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 and 13 of the U.S. Patent number 10,623,520 B1 contain every element of claims 1, 8 and 15 of the instant application respectively and as such anticipate(s) claims 1, 8 and 15 of the instant application.
Initially, it should be noted that the instant application and the US patent number 10,623,520 B1 have the same inventive entity. The inventor and/or assignee for the US patent and the instant application are Norman Anderson, III, Jeffrey Foreman, and Amar Rama as the inventors; and SailPoint Technologies, Inc. as the assignee.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 8 and 15 broadly/abstractly recite “determining a first set of the identity management artifacts” which renders the claims indefinite. The claims provide no guidance as base on what condition and how in order to determine “a first set of the identity management artifacts”. Furthermore, this step appears to be subject to the mere whims of a human actor as to what include in the “first set of the identity management artifacts” in order to be determined, and therefore arbitrary/unrepeatable. For example, what type/kind of data/information in the identity management artifacts is/are used to determine as a set of the identity management artifacts. There appear to be missing essential element(s). Correction or clarification is respectfully requested.

Claims 1, 8 and 15 broadly/abstractly recite “obtaining a first tag to associate with the first set of the identity management artifacts” which renders the claims indefinite. The claims provide no guidance as to how “a first tag” is obtained. This step appears to be subject to the mere whims of a human actor as to when/where a first tag is generated/introduced in the claims in order to be obtained, and therefore arbitrary/unrepeatable. There appear to be missing essential element(s). Correction or clarification is respectfully requested.

Claims 1-21 particularly recite different functionalities in associated/related to “first set of the identity management artifacts” with associated “first tag” which render the claims indefinite because it is unclear as whether another set of the identity management artifacts with associated tag that is/are different from the “first set of the identity management artifacts” with associated “first tag” but not recited/defined in the claims. Correction or clarification is respectfully requested.
	
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a terminal disclaimer is filed to overcome the double patenting rejection, as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“maintaining a search index for the identity management artifacts, the search index comprising a document for each of a set of identity management artifacts utilized in identity management of a distributed enterprise computing environment and determined based on identity management data obtained from one or more source systems in the distributed enterprise computing environment;
	determining a first set of the identity management artifacts determined from utilized in identity management in the distributed enterprise computing environment;
	obtaining a first tag to associate with the first set of the identity management artifacts; and
	indexing the first tag in the search index in association with each of the first set of identity management artifacts substantially in real-time, wherein indexing the first tag in association with the each of the first set of identity management artifacts comprises determining the document for each of the first set of identity management artifacts and storing the first tag in each of the documents for each of the first set of identity management artifacts, thereby allowing the first set of identity management artifacts to be searched using the first tag and the search index”, as recited in the independent claims 1, 8 and 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/8/2021